Case 1:20-cv-00865-MN Document 8-2 Filed 08/13/20 Page 1 of 17 PageID #: 118




                      EXHIBIT A
Case
 Case1:20-cv-00865-MN
       1:20-cv-00865-UNADocument
                          Document
                                 8-21 Filed
                                       Filed08/13/20
                                             06/28/20 Page
                                                       Page21ofof17
                                                                  16PageID
                                                                     PageID#:#:119
                                                                                1



                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

MOUNTECH IP LLC,
                                                          Civil Action No.:
                Plaintiff,

      v.                                                  TRIAL BY JURY DEMANDED

BLACKBERRY CORPORATION,

                Defendant.

                             COMPLAINT FOR INFRINGEMENT OF PATENT

           Now comes Plaintiff, Mountech IP LLC (“Plaintiff” or “Mountech”), by and through

undersigned counsel, and respectfully alleges, states, and prays as follows:

                                      NATURE OF THE ACTION

           1.       This is an action for patent infringement under the Patent Laws of the United

States, Title 35 United States Code (“U.S.C.”), to prevent and enjoin Defendant Blackberry

Corporation (hereinafter “Defendant”), from infringing and profiting, in an illegal and

unauthorized manner and without authorization and/or consent from Plaintiff, U.S. Patent No.

7,991,784 (the “‘784 Patent”) and U.S. Patent No. 8,311,805 (the “‘805 Patent,” and together

with the ‘784 Patent, the “Patents-in-Suit”), which are attached respectively as Exhibits A and B

and incorporated herein by reference, and pursuant to 35 U.S.C. §271, and to recover damages,

attorney’s fees, and costs.

                                              THE PARTIES

           2.       Plaintiff is a Texas limited liability company with its principal place of business at

6001 W. Parmer Lane, Suite 370-1079, Austin, Texas 78727-3908.

           3.       Upon information and belief, Defendant is a corporation incorporated in and

under the laws of Delaware, having principal places of business at 5000 Riverside Drive, Irving,

Texas 75039 and/or 222 Merchandise Mart Plaza, Suite 1800, Chicago, Illinois 60654. Upon
                                                      1
Case
 Case1:20-cv-00865-MN
       1:20-cv-00865-UNADocument
                          Document
                                 8-21 Filed
                                       Filed08/13/20
                                             06/28/20 Page
                                                       Page32ofof17
                                                                  16PageID
                                                                     PageID#:#:120
                                                                                2




information and belief, Defendant may be served with process c/o The Corporation Trust

Company, Corporation Trust Center, 1209 Orange St., Wilmington, Delaware 19801.

       4.         Plaintiff is further informed and believes, and on that basis alleges, that Defendant

is in the business of designing and manufacturing smartphones – that is, mobile telephones

capable of performing many functions of a computer and having a touchscreen interface, internet

access, and an operating system capable of running downloaded applications – and offering the

same for sale to consumers under the Blackberry® brand, among other things. Defendant

derives a portion of its revenue from sales and distribution via electronic transactions conducted

on   and    using     at   least,   but   not   limited   to,   its   internet   websites   located   at

www.blackberrymobile.com/us, and its incorporated and/or related systems (individually and

collectively, the “Defendant Website”). Plaintiff is informed and believes, and on that basis

alleges, that, at all times relevant hereto, Defendant has done and continues to do business in this

judicial district, including, but not limited to, providing products/services to customers located in

this judicial district by way of the Defendant Website.

                                    JURISDICTION AND VENUE

       5.         This is an action for patent infringement in violation of the Patent Act of the

United States, 35 U.S.C. §§1 et seq.

       6.         The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§1331 and 1338(a).

       7.         This Court has personal jurisdiction over Defendant by virtue of its systematic

and continuous contacts with this jurisdiction and its residence in this District, as well as because

the injury to Plaintiff and the cause of action alleged by Plaintiff has risen in this District, as

alleged herein.



                                                    2
Case
 Case1:20-cv-00865-MN
       1:20-cv-00865-UNADocument
                          Document
                                 8-21 Filed
                                       Filed08/13/20
                                             06/28/20 Page
                                                       Page43ofof17
                                                                  16PageID
                                                                     PageID#:#:121
                                                                                3




        8.      Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to its substantial business in this forum, including: (i) committing at least a portion of

the infringements alleged herein in this judicial District; (ii) regularly doing or soliciting

business, engaging in other persistent courses of conduct, and/or deriving substantial revenue

from goods and services provided to individuals in this forum state and in this judicial District;

and (iii) incorporating in this District.

        9.      Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b), because

Defendant is incorporated in this district. See TC Heartland v. Kraft Foods Group Brands LLC,

137 S. Ct. 1514 (2017).

                                    FACTUAL ALLEGATIONS

        10.     On August 2, 2011, the United States Patent and Trademark Office (“USPTO”)

duly and legally issued the ‘784 Patent, entitled “Automatic Dynamic Contextual Data Entry

Completion System,” after a full and fair examination. The ‘784 Patent is attached hereto as

Exhibit A and incorporated herein as if fully rewritten.

        11.     Plaintiff is the owner of the ‘784 Patent, having received all right, title and interest

in and to the ‘784 Patent from the previous assignee of record. Plaintiff possesses all rights of

recovery under the ‘784 Patent, including the exclusive right to recover for past infringement.

        12.     To the extent required, Plaintiff has complied with all marking requirements

under 35 U.S.C. § 287 with respect to the ‘784 Patent.

        13.     Claim 1 of the ‘784 Patent recites a method – performed in a character entry

system, so that incomplete character strings input by a user interacting with the character entry

system, that are part of a series of input character strings which establish a context for the

incomplete input character string, can be completed by the selection of a presented character



                                                   3
Case
 Case1:20-cv-00865-MN
       1:20-cv-00865-UNADocument
                          Document
                                 8-21 Filed
                                       Filed08/13/20
                                             06/28/20 Page
                                                       Page54ofof17
                                                                  16PageID
                                                                     PageID#:#:122
                                                                                4




string using an input device connected to the character entry system – comprising computing

contextual associations between multiple character strings based upon occurrence of character

strings relative to each other in documents present in the character entry system, wherein the

computing contextual associations comprises: (i) identifying pertinent documents present in the

character entry system; (ii) creating a list of character strings contained within documents in the

character entry system; and (iii) creating an interrelationship between distinct character strings in

the list using their occurrence in the documents of the character entry system; in response to the

user inputting a specified threshold of individual characters using the input device, identifying at

least one selectable character string from among the character strings used in creating the

computed contextual associations that can complete the incomplete input character string in

context; providing the identified at least one selectable character string to a user in a manner

suitable for selection by the user using the input device; and receiving, in the system, the user's

selection and completing the incomplete input character string based upon the selection. See Ex.

A, at Col. 18: 14 - 45.

       14.       As identified in the ‘784 Patent, prior art methods to provide automated word

completion within incomplete character strings input by a digital device user had technological

faults and did not provide for a method that is automatic, dynamic, and context-based. See Ex. A

at Col. 1 & 2.

       15.       Based on the foregoing assertions, Claim 1 of the ‘784 Patent provides non-

abstract ideas, unconventional inventive concepts, and is a practical application of the invention

as described in the specifications.

       16.       In the alternative and at the very least, whether Claim 1 of the ‘784 Patent

provides a non-abstract idea, unconventional inventive concepts, or a practical application



                                                 4
Case
 Case1:20-cv-00865-MN
       1:20-cv-00865-UNADocument
                          Document
                                 8-21 Filed
                                       Filed08/13/20
                                             06/28/20 Page
                                                       Page65ofof17
                                                                  16PageID
                                                                     PageID#:#:123
                                                                                5




thereof as described in the specification is a genuine issue of material fact that must survive the

pleading stage. See Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1128

(Fed. Cir. 2018) (reversing grant of motion to dismiss).

       17.     Defendant commercializes, inter alia, methods that perform all the steps recited in

at least one claim of the ‘784 Patent. More particularly, Defendant commercializes, inter alia,

methods that perform all the steps recited in Claim 1 of the ‘784 Patent. Specifically, Defendant

makes, uses, sells, offers for sale, or imports a method that encompasses that covered by Claim 1

of the ‘784 Patent.

       18.     On November 13, 2012, the United States Patent and Trademark Office

(“USPTO”) duly and legally issued the ‘805 Patent, entitled “Automatic Dynamic Contextual

Data Entry Completion System,” after a full and fair examination. The ‘805 Patent is attached

hereto as Exhibit B and incorporated herein as if fully rewritten.

       19.     Plaintiff is the owner of the ‘805 Patent, having received all right, title and interest

in and to the ‘805 Patent from the previous assignee of record. Plaintiff possesses all rights of

recovery under the ‘805 Patent, including the exclusive right to recover for past infringement.

       20.     To the extent required, Plaintiff has complied with all marking requirements

under 35 U.S.C. § 287 with respect to the ‘805 Patent.

       21.     The Abstract of the ‘805 Patent teaches a method, performed in a character entry

system, for interrelating character strings so that an incomplete input character string can be

completed by selection of a presented character string involving computing relationship scores

for individual character strings in the system from documents present in the character entry

system, in response to inputting a string of individual characters that exceeds a specific

threshold, identifying at least one selectable character string from among contextual associations



                                                  5
Case
 Case1:20-cv-00865-MN
       1:20-cv-00865-UNADocument
                          Document
                                 8-21 Filed
                                       Filed08/13/20
                                             06/28/20 Page
                                                       Page76ofof17
                                                                  16PageID
                                                                     PageID#:#:124
                                                                                6




that can complete the input character string in context, based upon an overall ranking score

computed as a function of at least two other scores, and providing the identified at least one

selectable character string to a user for selection. See Ex. B at Abstract.

       22.       As identified in the ‘805 Patent, prior art methods to provide automated word

completion within incomplete character strings input by a digital device user had technological

faults and did not provide for a method that is automatic, dynamic, and context-based. See Ex. B

at Col. 1 & 2.

       23.       Claim 1 of the ‘805 Patent recites a method, performed in a character entry

system, for interrelating character strings so that an incomplete input character string can be

completed by selection of a presented character string, the method comprising: computing

relationship scores for individual character strings in the system from documents stored in

memory of the character entry system, the relationship scores consisting of a function consisting

of co-occurrence scores between pairs of distinct character strings stored in a single matrix

created from the character strings in the stored documents; in response to inputting of a string of

individual characters that exceeds a specified threshold, identifying at least one selectable

character string from among contextual associations that can complete the input character string

in context based upon an overall ranking score computed as a function of a relationship score and

at least one other score; and providing the identified at least one selectable character string to a

user for selection. See Ex. B at Col. 19: 24-43.

       24.       The method of Claim 2 of the ‘805 Patent recites the method of Claim 1, wherein

each relationship score represents the contextual association between an individual character

string and another character string based upon co-occurrence of character strings relative to each

other. See Ex. B at Col. 19: 44-47.



                                                   6
Case
 Case1:20-cv-00865-MN
       1:20-cv-00865-UNADocument
                          Document
                                 8-21 Filed
                                       Filed08/13/20
                                             06/28/20 Page
                                                       Page87ofof17
                                                                  16PageID
                                                                     PageID#:#:125
                                                                                7




       25.     Based on the foregoing assertions, Claims 1 and 2 of the ‘805 Patent provide non-

abstract ideas, unconventional inventive concepts, and are practical applications of the invention

as described in the specifications.

       26.     In the alternative and at the very least, whether Claims 1 and 2 of the ‘805 Patent

provide a non-abstract idea, unconventional inventive concepts, or practical applications thereof

as described in the specification is a genuine issue of material fact that must survive the pleading

stage. See Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1128 (Fed. Cir.

2018) (reversing grant of motion to dismiss).

       27.     Defendant commercializes, inter alia, methods that perform all the steps recited in

at least one claim of the ‘805 Patent. More particularly, Defendant commercializes, inter alia,

methods that perform all the steps recited in Claims 1 and 2 of the ‘805 Patent. Specifically,

Defendant makes, uses, sells, offers for sale, or imports a method that encompasses that covered

by Claims 1 and 2 of the ‘805 Patent.

                                 DEFENDANT’S PRODUCT(S)

       28.     Defendant offers products, such as the Blackberry KEYone (the “Accused

Product”), that practice a method, performed in a character entry system (e.g., the predictive text

system of the Accused Product), so that incomplete input character strings input by a user

interacting with the character entry system, which are part of a series of input character strings

which establish a context for the incomplete input character string (e.g., previous appearance of

charter strings in adjacent fashion), can be completed by a selection of a presented character

string (e.g., selection of suggested selectable words) using an input device (e.g., the touchscreen

of the Accused Product) connected to the character entry system.




                                                 7
Case
 Case1:20-cv-00865-MN
       1:20-cv-00865-UNADocument
                          Document
                                 8-21 Filed
                                       Filed08/13/20
                                             06/28/20 Page
                                                       Page98ofof17
                                                                  16PageID
                                                                     PageID#:#:126
                                                                                8




       29.     A non-limiting and exemplary claim chart comparing the Accused Product to

Claim 1 of the ‘784 Patent is attached hereto as Exhibit C and incorporated herein as if fully

rewritten.

       30.     The Accused Product practices computing contextual associations between

multiple character strings based upon occurrence of character strings relative to each other (e.g.,

number of adjacent co-occurrence of pairs of various character strings) in documents (e.g.,

Notes, message mail, etc.) present in the character entry system. See Ex. C.

       31.     In the Accused Product, as in Claim 1 of the ‘784 Patent, various character strings

are associated with each other based on their mutual co-occurrence with adjacency. For instance,

when two paragraphs, hereinafter referred to as the “Combined Essay,” containing the phrases

“James maxwell”, “James Monroe”, and "James Michener" are typed, and therefore input into

the predictive text system of the Accused Product, the predictive text system of the Accused

Product, based on the frequency of mutual co-occurrence of the string “James” with “maxwell”,

“Monroe”, and “Michener,” in the given order, starts providing selectable character strings when

“James m” is typed. The two selectable character strings, among others, are “maxwell” and

“Monroe.” See Ex. C. For the reliability of the demonstration, the Combined Essay is typed five

times. The frequency of occurrence of “James Maxwell”, “James “Monroe”, and “James

Michener” is 105, 50, and 20 respectively calculated over the Combined Essay repeated for five

times. See Ex. C.

       32.     As shown in Exhibit C, since pairs of strings, for example “James” and

“maxwell,” adjacently appeared the most number of times (105) in comparison to the other pairs

of strings with “James” as one of the strings, “maxwell” appears as a selectable option followed




                                                8
Case
  Case
     1:20-cv-00865-MN
       1:20-cv-00865-UNA
                       Document
                          Document
                                8-2 1 Filed
                                       Filed08/13/20
                                             06/28/20 Page
                                                       Page109 of
                                                               of 17
                                                                  16 PageID
                                                                     PageID #:
                                                                            #: 127
                                                                               9




by “Monroe”, since the number of adjunct appearances of “James” with “Monroe” is 50. See

Ex. C.

         33.   As in Claim 1 of the ‘784 Patent, the Accused Product practices identifying

pertinent documents (e.g., stored notes or notes being composed) present in the character entry

system (e.g., the predictive text system of the Accused Product). See Ex. C.

         34.   As in Claim 1 of the ‘784 Patent, the Accused Product practices creating a list of

character strings contained within documents in the character entry system (e.g., the predictive

text system of the Accused Product) and creating an interrelationship between distinct character

strings (e.g., frequency of adjacent appearance of pairs of character strings) in the list using their

occurrence in the documents of the character entry system (e.g., the predictive text system of the

Accused Product). As shown in Exhibit C, various character strings are associated with each

other based on their mutual co-occurrence with adjacency. For instance, when two paragraphs,

hereinafter referred to as the “Combined Essay” and containing the phrases “James maxwell”,

“James Maxima”, and "James Michener" are typed, and therefore input to the predictive text

system of the Accused Product, the predictive text system of the Accused Product, based on the

frequency of mutual co-occurrence of the string “James” with “maxwell”, “Maxima”, and

“Michener”, in the given order, start providing selectable character strings when “James m” is

typed. The two selectable character strings, among others, are “maxwell” and “Maxima.” For the

reliability of the demonstration, the Combined Essay is typed five times. See Ex. C. The

frequency of occurrence of “James Maxwell”, “James “Maxima”, and “James Michener” is 105,

50, and 20 respectively calculated over the Combined Essay repeated for five times. For

calculating mutual co-occurrences of pairs of character strings, the Accused Product must create




                                                  9
Case
 Case1:20-cv-00865-MN
      1:20-cv-00865-UNADocument
                        Document8-21 Filed
                                     Filed 08/13/20
                                           06/28/20 Page
                                                    Page 11
                                                         10 of
                                                            of 17
                                                               16 PageID
                                                                  PageID #:
                                                                         #: 128
                                                                            10




a list of character strings contained in the documents (i.e., previously stored notes or notes being

composed). See Ex. C.

       35.     The Accused Product practices, in response to the user inputting a specific

threshold (e.g., inputting a starting character of a word followed by the corresponding preceding

word) of individual characters using the input device (e.g., the touchscreen of the Accused

Product), identifying at least one selectable character string (e.g., predicting selectable words for

user selection) from among the character strings used in creating the computed contextual

associations that can complete the incomplete input character string in context. See Ex. C. Since

pairs of strings, for example “James” and “maxwell,” adjacently appeared for the most number

of times (105) in comparison to the other pairs of strings with “James” as one of the strings,

“maxwell” appears as a selectable option followed by “Maxima” – since the number of adjacent

appearances of “James” with “Maxima” is 50 and is greater than the adjacent appearance of

“James” with “Michener,” which stands at 20. See Ex. C. Exhibit C provides a Matrix depicting

association of character string “James”, with the string “maxwell”, “Maxima”, and “Michener.”

       36.     The Accused Product practices providing the identified at least one selectable

character string (e.g., suggesting words for user selection) to a user in a manner suitable for

selection by the user using the input device (e.g., the touchscreen of the Accused Product). As

shown in Exhibit C, since pairs of strings, for example “James” and “maxwell,” adjacently

appear for the most number of times (105) in comparison to the other pairs of strings with

“James” as one of the strings, “maxwell” appears as a selectable option followed by “Maxima”,

since the number of adjacent appearances of “James” with “Maxima” is 50 and is greater than

the adjacent appearance of “James” with “Michener,” which stands at 20. Shown in Exhibit C is




                                                 10
Case
 Case1:20-cv-00865-MN
      1:20-cv-00865-UNADocument
                        Document8-21 Filed
                                     Filed 08/13/20
                                           06/28/20 Page
                                                    Page 12
                                                         11 of
                                                            of 17
                                                               16 PageID
                                                                  PageID #:
                                                                         #: 129
                                                                            11




a Matrix depicting association of character string “James” with character strings “maxwell”,

“Maxima”, and “Michener.” See Ex. C.

        37.        The Accused Product practices receiving the user's selection (e.g., selecting a

suggested word by user) in the system and completing the incomplete input character string

based upon the selection. See Ex. C.

        38.        The elements described in the preceding paragraphs are covered by at least Claim

1 of the ‘784 Patent. Thus, Defendant’s use of the Accused Product is enabled by the methods

described in the ‘784 Patent.

        39.        A non-limiting and exemplary claim chart comparing the Accused Product to

Claims 1 and 2 of the ‘805 Patent is attached hereto as Exhibit D and incorporated herein as if

fully rewritten.

        40.        The Accused Product practices a method, performed in a character entry system

(e.g., the predictive text system of the Accused Product), for interrelating character strings so that

an incomplete input character string can be completed by selection of a presented character string

(e.g., selection of suggested selectable words). See Ex. D.

        41.        As in Claim 1 of the ‘805 Patent, the Accused Product practices computing

relationship scores for individual character strings in the system from documents (e.g., notes, e-

mail, etc.) stored in memory (e.g., memory of the Accused Product) of the character entry system

(e.g., predictive text system of the Accused Product), the relationship scores consisting of a

function consisting of co-occurrence scores between pairs of distinct character strings stored in a

single matrix created from the character strings in the stored documents. As shown in Exhibit D,

various character strings are associated with each other based on their mutual co-occurrence with

adjacency. For instance, when two paragraphs, hereinafter referred to as the “Combined Essay”



                                                  11
Case
 Case1:20-cv-00865-MN
      1:20-cv-00865-UNADocument
                        Document8-21 Filed
                                     Filed 08/13/20
                                           06/28/20 Page
                                                    Page 13
                                                         12 of
                                                            of 17
                                                               16 PageID
                                                                  PageID #:
                                                                         #: 130
                                                                            12




and containing the phrase “James maxwell”, “James Maxima”, and "James Michener" are typed,

and therefore input to the predictive text system of the Accused Product, the predictive text

system of the Accused Product, based on the frequency of mutual co-occurrence of the string

“James” with “maxwell”, “Maxima”, and “Michener”, in the given order, starts providing

selectable character strings when “James m” is typed. The two selectable character strings,

among others, are “maxwell” and “Maxima.” For the reliability of the demonstration, the

Combined Essay is typed five times. See Ex. D. The frequency of occurrence of “James

Maxwell”, “James “Maxima”, and “James Michener” is 105, 50, and 20 respectively calculated

over the Combined Essay repeated for five times. Since pairs of strings, for example “James”

and “maxwell,” adjacently appeared for the most number of times (105) in comparison to the

other pairs of strings with “James” as one of the strings, “maxwell” appears as a selectable

option followed by “Maxima”, since the number of adjunct appearances of “James” with

“Maxima” is 50. See Ex. D. Shown in Exhibit D is a Matrix depicting association of character

string “James” with character strings “maxwell”, “Maxima”, and “Michener.”

       42.     As in Claim 1 of the ‘805 Patent, the Accused Product practices a method, in

response to inputting of a string of individual characters that exceeds a specified threshold (e.g.,

inputting a starting character of a word), of identifying at least one selectable character string

(e.g., predicting selectable words for user selection) from among contextual associations that can

complete the input character string in context based upon an overall ranking score computed as a

function of a relationship score and at least one other score. As shown in Exhibit D, since pairs

of strings, for example “James” and “maxwell,” adjacently appeared for the most number of

times (105) in comparison to the other pairs of strings with “James” as one of the strings,

“maxwell” appears as a selectable option followed by “Maxima” – since the number of adjacent



                                                12
Case
 Case1:20-cv-00865-MN
      1:20-cv-00865-UNADocument
                        Document8-21 Filed
                                     Filed 08/13/20
                                           06/28/20 Page
                                                    Page 14
                                                         13 of
                                                            of 17
                                                               16 PageID
                                                                  PageID #:
                                                                         #: 131
                                                                            13




appearances of “James” with “Maxima” is 50 and is greater than the adjacent appearance of

“James” with “Michener,” which stands at 20. See Ex. D. Shown in Exhibit D is a Matrix

depicting association of character string “James” with character strings “maxwell”, “Maxima”,

and “Michener.”

       43.     As in Claim 1 of the ‘805 Patent, the Accused Product practices providing the

identified at least one selectable character string (e.g., suggesting words for user selection) to a

user for selection (e.g., user can select a desired word). As shown in Exhibit D, since pairs of

strings, for example “James” and “maxwell,” adjacently appeared for the most number of times,

105 to be precise, in comparison to the other pairs of strings with “James” as one of the strings,

“maxwell” appears as a selectable option followed by “Maxima”, since the number of adjacent

appearances of “James” with “Maxima” is 50 and which is greater than the adjacent appearance

of “James” with “Michener” which stands at 20. Shown in Exhibit D is a Matrix depicting

association of character string “James” with character strings “maxwell”, “Maxima”, and

“Michener.” See Ex. D.

       44.     As in Claim 2 of the ‘805 Patent, the Accused Product practices a method such

that each relationship score represents the contextual association between an individual character

string and another character string based upon co-occurrence of character strings relative to each

other. As shown in Exhibit D, since pairs of strings, for example, “James” and “maxwell” has

adjacently appeared for the most number of times, 105 to be precise, in comparison to the other

pairs of strings with “James” as one of the strings, “maxwell” appears as a selectable option

followed by “Maxima”, since the number of adjacent appearances of “James” with “Maxima” is

50 and which is greater than the adjacent appearance of “James” with “Michener” which stands




                                                13
Case
 Case1:20-cv-00865-MN
      1:20-cv-00865-UNADocument
                        Document8-21 Filed
                                     Filed 08/13/20
                                           06/28/20 Page
                                                    Page 15
                                                         14 of
                                                            of 17
                                                               16 PageID
                                                                  PageID #:
                                                                         #: 132
                                                                            14




at 20. Shown in Exhibit D is a Matrix depicting association of character string “James” with

character strings “maxwell”, “Maxima”, and “Michener.” See Ex. D.

       45.     The elements described in the preceding paragraphs are covered by at least

Claims 1 and 2 of the ‘805 Patent. Thus, Defendant’s use of the Accused Product is enabled by

the methods described in the ‘805 Patent.

                           INFRINGEMENT OF THE PATENTS-IN-SUIT

       46.     Plaintiff realleges and incorporates by reference all of the allegations set forth in

the preceding paragraphs

       47.     In violation of 35 U.S.C. § 271, Defendant is now, and has been directly

infringing the ‘784 Patent and ‘805 Patent.

       48.     Defendant has had knowledge of infringement of the Patents-in-Suit at least as of

the service of the present Complaint.

       49.     Defendant has directly infringed and continues to directly infringe at least one

claim of the Patents-in-Suit by using, at least through internal testing or otherwise, the Accused

Product without authority in the United States, and will continue to do so unless enjoined by this

Court. As a direct and proximate result of Defendant’s direct infringement of the Patents-in-Suit,

Plaintiff has been and continues to be damaged.

       50.     Defendant has induced others to infringe the Patents-in-Suit, by encouraging

infringement, knowing that the acts Defendant induced constituted patent infringement, and its

encouraging acts actually resulted in direct patent infringement.

       51.     By engaging in the conduct described herein, Defendant has injured Plaintiff and

is thus liable for infringement of the ‘784 Patent and ‘805 Patent, pursuant to 35 U.S.C. § 271.




                                                14
Case
 Case1:20-cv-00865-MN
      1:20-cv-00865-UNADocument
                        Document8-21 Filed
                                     Filed 08/13/20
                                           06/28/20 Page
                                                    Page 16
                                                         15 of
                                                            of 17
                                                               16 PageID
                                                                  PageID #:
                                                                         #: 133
                                                                            15




       52.       Defendant has committed these acts of infringement without license or

authorization.

       53.       As a result of Defendant’s infringement of the Patents-in-Suit, Plaintiff has

suffered monetary damages and is entitled to a monetary judgment in an amount adequate to

compensate for Defendant’s past infringement, together with interests and costs.

       54.       Plaintiff will continue to suffer damages in the future unless Defendant’s

infringing activities are enjoined by this Court. As such, Plaintiff is entitled to compensation for

any continuing and/or future infringement up until the date that Defendant is finally and

permanently enjoined from further infringement.

       55.       Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case; it shall not be estopped for infringement contention or claim construction

purposes by the claim charts that it provides with this Complaint. The claim charts depicted in

Exhibits C and D are intended to satisfy the notice requirements of Rule 8(a)(2) of the Federal

Rules of Civil Procedure and do not represent Plaintiff’s preliminary or final infringement

contentions or preliminary or final claim construction positions.

                                  DEMAND FOR JURY TRIAL

       56.       Plaintiff demands a trial by jury of any and all causes of action.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for the following relief:

       a. That Defendant be adjudged to have directly infringed the ‘784 Patent and ‘805

Patent, either literally or under the doctrine of equivalents;

       b. An accounting of all infringing sales and damages including, but not limited to, those

sales and damages not presented at trial;



                                                  15
Case
 Case1:20-cv-00865-MN
      1:20-cv-00865-UNADocument
                        Document8-21 Filed
                                     Filed 08/13/20
                                           06/28/20 Page
                                                    Page 17
                                                         16 of
                                                            of 17
                                                               16 PageID
                                                                  PageID #:
                                                                         #: 134
                                                                            16




          c. That Defendant, its officers, directors, agents, servants, employees, attorneys,

affiliates, divisions, branches, parents, and those persons in active concert or participation with

any of them, be permanently restrained and enjoined from directly infringing the ‘784 Patent and

‘805 Patent;

          d. An award of damages pursuant to 35 U.S.C. §284, sufficient to compensate Plaintiff

for the Defendant’s past infringement and any continuing or future infringement up until the date

that Defendant is finally and permanently enjoined from further infringement, including

compensatory damages;

          e. An assessment of pre-judgment and post-judgment interest and costs against

Defendant, together with an award of such interest and costs, in accordance with 35 U.S.C. §284;

          f. That Defendant be directed to pay enhanced damages, including Plaintiff’s attorneys’

fees incurred in connection with this lawsuit pursuant to 35 U.S.C. §285; and

          g. That Plaintiff be granted such other and further relief as this Court may deem just and

proper.

Dated: June 28, 2020                            Respectfully submitted,

Together with:                                  CHONG LAW FIRM PA

SAND, SEBOLT & WERNOW CO., LPA                  /s/ Jimmy Chong
                                                Jimmy Chong (#4839)
Howard L. Wernow                                2961 Centerville Road, Suite 350
(pro hac vice forthcoming)                      Wilmington, DE 19808
                                                Telephone: (302) 999-9480
Aegis Tower – Suite 1100                        Facsimile: (877) 796-4627
4940 Munson Street NW                           Email: chong@chonglawfirm.com
Canton, Ohio 44718
Telephone: (330) 244-1174                       ATTORNEYS FOR PLAINTIFF
Facsimile: (330) 244-1173
Email: Howard.Wernow@sswip.com




                                                 16
